PAYNE, J.,
concurring:
¶ 17. Undoubtedly, the evidence presented at Lowe’s trial was clearly sufficient to sustain his conviction of robbery. Thus, I agree with the majority’s result sustaining Lowe’s conviction. However, I find the discussion of the jury instructions at the conclusion of the majority’s otherwise exemplary opinion to be unnecessary. There was no objection to the jury instructions below by Lowe. Accordingly, I see no need for us to reach an issue not related to the disposition of this case.
¶ 18.1 concur in the judgment.
BRIDGES, LEE, AND THOMAS, JJ., JOIN THIS SEPARATE WRITTEN OPINION.